Case 1:21-bk-00142-HWV   Doc 22 Filed 02/23/21 Entered 02/23/21 08:27:25   Desc
                         Main Document    Page 1 of 7
Case 1:21-bk-00142-HWV   Doc 22 Filed 02/23/21 Entered 02/23/21 08:27:25   Desc
                         Main Document    Page 2 of 7
Case 1:21-bk-00142-HWV   Doc 22 Filed 02/23/21 Entered 02/23/21 08:27:25   Desc
                         Main Document    Page 3 of 7
Case 1:21-bk-00142-HWV   Doc 22 Filed 02/23/21 Entered 02/23/21 08:27:25   Desc
                         Main Document    Page 4 of 7
Case 1:21-bk-00142-HWV   Doc 22 Filed 02/23/21 Entered 02/23/21 08:27:25   Desc
                         Main Document    Page 5 of 7
Case 1:21-bk-00142-HWV   Doc 22 Filed 02/23/21 Entered 02/23/21 08:27:25   Desc
                         Main Document    Page 6 of 7
Case 1:21-bk-00142-HWV   Doc 22 Filed 02/23/21 Entered 02/23/21 08:27:25   Desc
                         Main Document    Page 7 of 7
